t c memo united_states tax_court karen kaplan petitioner v commissioner of internal revenue respondent docket no filed date karen kaplan pro_se john chinnapongse and sharyn m ortega for respondent memorandum findings_of_fact and opinion vasquez judge respondent issued a notice_of_deficiency determining a dollar_figure deficiency in petitioner’ sec_2011 federal_income_tax after concessions respondent conceded that petitioner is entitled to deductions of dollar_figure for real_estate_taxes dollar_figure for personal_property_taxes dollar_figure for foreign taxes dollar_figure for tax_return preparation fees dollar_figure for other expenses dollar_figure for cash contributions continued the remaining issues for decision are whether the court has jurisdiction to order a refund resulting from alleged overpayments for prior tax years and whether petitioner is entitled to certain itemized_deductions for state income taxes and noncash charitable_contributions findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated by this reference at the time the petition was filed petitioner resided in california petitioner is an artist art teacher and investor she has a pattern of filing her federal_income_tax returns late even though she received an extension of time until date to file her return petitioner failed to make such a filing for over a year after that date on date respondent filed a substitute for return for petitioner’ sec_2011 tax_year on date continued to charity and dollar_figure for charity-related mileage expenses respondent also conceded that petitioner is not liable for any of the additions to tax determined in the notice_of_deficiency respondent otherwise accepted petitioner’ sec_2011 return with the exception of these issues before the court and any resulting computational adjustments petitioner did not timely file her federal_income_tax returns for tax years and respondent issued petitioner a statutory_notice_of_deficiency determining an income_tax deficiency for tax_year of dollar_figure and the following additions to tax dollar_figure under sec_6651 for failure_to_file on time dollar_figure under sec_6654 for failure to pay estimated_tax and dollar_figure under sec_6651 for failure to pay on time petitioner timely filed a petition with this court and requested a trial in san francisco in the petition she disputed the deficiency and alleged that she had overpaid her tax_liabilities for prior years resulting in credits to her account that should have been recognized for petitioner further argued that she made estimated_tax payments for in excess of her tax_liability and should be due a refund petitioner eventually submitted an income_tax return for tax_year to the internal_revenue_service office of appeals on or about date respondent made concessions based on the return but still challenges a carryforward credit from alleged overpayments for prior years a deduction for state income taxes paid and certain charitable_contribution deductions a trial unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure was held in san francisco on date to determine whether petitioner was entitled to the disputed deductions and carryforward credits opinion i the court’s jurisdiction over prior year overpayments the first issue is whether petitioner is entitled to a credit for resulting from alleged overpayments of her tax_liabilities for prior years at trial and in her other filings petitioner attempted to trace overpayments of her federal_income_tax carried forward from and petitioner urges the court to recognize the alleged overpayments for prior years and issue a refund to the extent she has a credit balance in determining the correct_tax for the taxable_year sec_6214 allows us to consider such facts with relation to the taxes for other years as may be necessary but explicitly deprives us of jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid we have previously construed sec_6214 as granting us the authority for computing as distinguished from ‘determining ’ the correct_tax liability for a year not in issue when such a computation is necessary to a determination of the correct_tax liability for a year that has been placed in issue 61_tc_436 aff’d 510_f2d_970 3d cir petitioner has asked us to do much more than merely compute the correct_tax liability for a nondeficiency year petitioner urges us to determine an overpayment for the deficiency year by crediting overpayments from nondeficiency years to sec_6214 prevents us from doing so see eg 320_us_418 100_tc_374 porter v commissioner tcmemo_2010_154 stewart v commissioner tcmemo_1998_319 the notice_of_deficiency before the court pertains only to tax_year therefore the court lacks jurisdiction over years through and we are unable to determine whether alleged overpayments for those years may be credited refunded or applied to the tax_year ii itemized_deductions the next issue is whether petitioner is entitled to deductions for state income taxes and noncash charitable_contributions deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to the deductions claimed see rule a indopco inc v commissioner as respondent admits however petitioner is due a refund to the extent her federal_income_tax withholdings for exceed her federal_income_tax due for the year 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a state income taxes sec_164 provides that state income taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued petitioner asserts that she is entitled to a state_income_tax deduction of dollar_figure on her return petitioner reported that of the claimed deduction dollar_figure was for state income taxes overpaid and carried over from petitioner testified that she had consistently elected to carry forward overpayments of her state tax_liability from year to year we are unable to determine how petitioner arrived at the dollar_figure deduction she claimed on her return the evidence petitioner submitted at trial to substantiate her claimed deduction included copies of her through federal_income_tax returns copies of her through state_income_tax returns a form 1099-g certain government payments recognizing a refund issued to petitioner in relating to tax_year and several canceled checks issued to the california franchise tax board following trial petitioner submitted a 95-page opening brief and included an additional 3-page motion to augment record at the end of the brief attached to the motion were california franchise tax board account transcripts for the years through a state tax_refund check issued to petitioner in for tax_year two forms 1099-g recognizing refunds issued to petitioner in relating to tax_year sec_2010 and sec_2011 and a form 1099-int interest_income recognizing interest_paid to petitioner in on brief respondent objects to this motion on the grounds that the record was closed at the conclusion of trial and that no new evidence should be entertained by the court in determining whether petitioner has substantiated her claimed deduction we must first consider whether to grant or deny petitioner’s motion to reopen the record much as she did with her federal_income_tax returns petitioner demonstrated a pattern of filing her state returns late petitioner’ sec_2010 state_income_tax return was signed on date and her state_income_tax return was signed on date we note that respondent did not file a motion to strike under rule reopening the record for the submission of additional evidence lies within the discretion of the court 114_tc_276 citing 401_us_321 the policy of the court is to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 a court generally will not grant a motion to reopen the record unless among other requirements the evidence relied on is material to the issue for decision and probably would change the outcome of the case butler v commissioner t c pincite the evidence petitioner seeks to introduce in her motion does not help her case petitioner does not reasonably articulate in her briefs or in her motion how the figures in the account transcripts she seeks to have admitted add up to her alleged state_income_tax deduction we have reviewed the transcripts and are unable to reconcile them with petitioner’s alleged deductions or amounts reported on her state_income_tax returns furthermore petitioner admits that the and figures in her account transcripts are subject_to penalties which are still in dispute with the state franchise tax board this dispute makes the figures in the transcripts unreliable five months before trial the parties received a pretrial order which stated a ny documents or materials which a party expects to use except solely for impeachment if the case is tried but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material that is not so stipulated or exchanged unless the parties have agreed otherwise or the court so allows for good cause shown we believe this order provided adequate notice to petitioner that she should have timely produced to respondent any documents she intended to use in her case including the documents at issue petitioner asserts that the documents were newly discovered and arrived after the trial date while we are cognizant that petitioner may have been unable to produce the documents at issue because of her pattern of filing state and federal returns late we do not believe that her pattern of late filing amounts to good cause shown for admission of evidence after the record has closed additionally because petitioner did not adequately show how the documents she seeks to have submitted into the record substantiate her alleged petitioner’ sec_2010 and sec_2011 state_income_tax returns are dated shortly after her petition was filed with the court but over six months before the deadline to exchange documents in the pretrial order her petition was filed date and her and state_income_tax returns are respectively dated april and date the deadline to exchange documents in the pretrial order was set to days before the trial date of date we believe six months was sufficient for petitioner to produce the documents before trial deduction we find that the documents attached to the motion are not material and would not change the outcome of the case accordingly we will deny petitioner’s motion to augment and find that she failed to substantiate overpaid state_income_tax liabilities for prior years carried forward to we do find however that petitioner substantiated through bank statements and canceled checks four estimated_tax payments she made to the california franchise tax board during totaling dollar_figure accordingly we hold that petitioner is entitled to a dollar_figure deduction for state income taxes paid but she is not entitled to deduct alleged overpayments she claims she made for prior years that have been carried forward to b charitable_contributions the final issue involves petitioner’s noncash charitable_contributions in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions records must be maintained sec_6001 sec_1_6001-1 income_tax regs a gift of property must generally be substantiated by a receipt from the donee organization showing the donee’s name the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs if it is impractical to obtain a receipt under the circumstances the taxpayer must maintain reliable written records with respect to each item of donated property id contributions of property of dollar_figure or more generally require the donor to obtain a contemporaneous written acknowledgment of the donation from the donee sec_170 villareale v commissioner tcmemo_2013_74 a taxpayer who makes separate contributions of less than dollar_figure to a donee organization during a taxable_year is not required to obtain contemporaneous written acknowledgments even if the sum of the contributions is dollar_figure or more sec_1_170a-13 income_tax regs we first address the adequacy of petitioner’s records petitioner attached several forms noncash charitable_contributions to her return claiming a total of dollar_figure in noncash charitable_contributions the amounts of the noncash charitable_contributions are attributable to postcards food and various items of personal_property petitioner donated to nonprofit_organizations in support of her noncash contributions petitioner introduced substantial written records cataloging her donations petitioner’s records were supported by letters written from members of the donee organizations verifying the donations many of the letters are dated and were therefore not issued contemporaneously with the donations made in petitioner’s handwritten records itemize each donee organization the dates of the contributions the number of postcards contributed and the amount of food and other items of personal_property contributed we therefore find that petitioner’s records regarding her noncash contributions which were corroborated by letters from the donee organizations are sufficient and reliable for purposes of sec_170 and sec_1_170a-13 income_tax regsdollar_figure next we address whether petitioner properly valued her noncash contributions we address first petitioner’s postcard valuations and then her valuations of the remaining noncash contributions when a contribution is property other than money the amount of the contribution is generally based on the property’s fair_market_value at the time of the contribution sec_1_170a-1 income_tax regs however if the contributed_property would produce ordinary_income to the donor if sold at its fair_market_value then the amount allowed as a deduction is limited to the donor’s cost or basis in the contributed_property sec_170 97_tc_445 such ordinary_income_property includes artwork created by the donor and property held by the donor primarily for because no single contribution exceeded dollar_figure the stricter substantiation requirement under sec_1_170a-13 income_tax regs for a contemporaneous acknowledgment by the donee organizations is not applicable sale to customers in the ordinary course of the donor’s trade_or_business sec_1_170a-4 income_tax regs at trial petitioner testified that she was an artist and that she frequently contributed postcards of her own creation to non-profit organizations she arbitrarily assigned the postcards a thrift shop value of dollar_figure and accordingly claimed a deduction of dollar_figure per postcard contributed petitioner did not otherwise provide a fair_market_value for the postcards but testified that she believed some of the organizations sold the postcards for dollar_figure or dollar_figure per card petitioner introduced several samples of the postcards and they all include her printed name on the reverse side with a copyright symbol considering that petitioner is an artist that she created the postcards and that she included her printed name on the reverse side with a copyright symbol we believe that the postcards are similar to inventory and therefore ordinary_income_property limited to a cost or basis deduction see sec_170 unfortunately for petitioner we are unable to determine from the record her cost or basis in the postcards despite being given the opportunity at trial to provide such information petitioner did not provide any relevant testimony or other evidence on this issue accordingly petitioner is not entitled to deductions for her postcard contributions with regard to the contributions of other personal_property and food petitioner’s records are sufficient in substantiating a portion of her claimed contributions and we accept the estimated fair market values she provides after cross-referencing petitioner’s records to the return she submitted to appeals we hold that petitioner is entitled to deductions for the following dollar_figure for the donation of an ink cartridge dollar_figure for the donation of dvds dollar_figure for the donation of clothing dollar_figure for the donations of food dollar_figure for the donation of plants and flowers and dollar_figure for the donation of song sheets in reaching our holding we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
